Cochrane, J. (dissenting):
In People ex rel. Johnson Co. v. Roberts (159 N. Y. 70) and People ex rel. Koechl & Co. v. Morgan (96 App. Div. 110; affd. on opinion below, 183 N. Y. 674) it was held that the.good will of a foreign corporation when constituting a part of its capital employed within this State is taxable under section 183 of the Tax Law (Laws of 1896, chap. 908). In both of those cases, however, it appeared that the good will existed and had a value within this State. (Is this case a part of the capital of the relator was issued in the year 1894 for the *902good will Of-different companies or individuals who sold out to the relator when the latter was organized. Ho other fact appears in reference thereto... Won constat none of those companies or individuals ever did any business within the State of New York. It does not appear-that any of this, good will now represents or ever represented any taxable capital. The relator is only taxable, for “capital employed by it within this State.” (Tax Law, § 182*) .The greater part of the tax herein was levied by the Comptroller on the good will of the .relator, which, so far as the evidence discloses, constitutes no part of its capital thus emplojmd', and to that extent I.think the determination of the- Comptroller.was erroneous.

86$ also, Laws of 1901, cliftp, '[Bkp, ’